United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1045
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Jimmie Lee Gray,                         *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 26, 2006
                                 Filed: February 1, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Jimmie Lee Gray appeals the sentence the district court1 imposed after he
pleaded guilty to a drug charge. Mr. Gray argues under United States v. Booker,
125 S. Ct. 738 (2005), that the district court’s finding on the contested drug quantity
increased his sentence in violation of the Sixth Amendment.

      Because the district court in sentencing Mr. Gray did not view the Guidelines
as mandatory, there was no Booker error. See Booker, 125 S. Ct. at 750-52, 756-57,

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
764 (Sixth Amendment problem resulting from mandatory nature of Guidelines
remedied by making Guidelines advisory). To the extent Mr. Gray’s argument can be
construed as a challenge to the reasonableness of his sentence, see id. at 765-66
(appellate court reviews sentence for unreasonableness), we reject this challenge. The
record does not indicate that the district court failed to consider a relevant sentencing
factor, or considered an improper or irrelevant factor, or made a clear error of
judgment in weighing the factors listed in 18 U.S.C. § 3553(a). See United States v.
Long Soldier, 431 F.3d 1120, ___(8th Cir. 2005); United States v. Haack, 403 F.3d
997, 1002-04 (8th Cir.), cert. denied, 126 S. Ct. 276 (2005). Given all the information
before the district court, including the arguments of Mr. Gray’s counsel at sentencing,
we conclude that the court considered appropriate sentencing factors and that the
sentence was not unreasonable. Accordingly, we affirm.
                         ______________________________




                                          -2-